DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 08/02/2022
Claims 1, 9 and 16 have been amended
Claims 1-2, 4-10, 12-17 and 19 are presented for examination
This action is Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the lower end".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (US 2011/0240703) in view of Chiu (.US 2013/0126527).

1-2: Tobin discloses a drinking straw, comprising: a straw 30/150 comprising: an upper portion 130 having a first material of a first durometer and an annular middle band made of the first material, the upper portion and the middle band forming a smooth surface, wherein the middle band protects from the bite of a user; and a lower portion 132 having a second material of a second durometer different from the first durometer of the first material, wherein an upper end of the lower portion is directly attached to a lower end of the upper portion; and
 wherein outer surfaces of the upper portion, the middle band, and the lower portion form a single continuous cylinder ([0051], [0062-0063]; fig. 7C-D).

    PNG
    media_image1.png
    232
    346
    media_image1.png
    Greyscale

Tobin fails to disclose specific materials having different durometers of the straw portions. Chiu teaches an upper portion 110-130 having a first durometer and a lower portion having a second material of a second durometer different from the first durometer of the first material [0022-0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Tobin to include the durometers of Chiu to assist in maintaining the integrity of the straw after several uses.

4: Tobin-Chui discloses the drinking straw of claim 1, wherein the second material extends from the lower portion and surrounds the band of first material in the upper portion (Tobin; fig. 7C-D).

5: Tobin-Chui discloses the drinking straw of claim 4, wherein the first durometer is higher than the second durometer (Chui; [0022-0023]).

6: Tobin-Chui discloses the drinking straw of claim 1, wherein the upper portion is comprised substantially of the first material which has a higher durometer than the second material, which comprises all of the lower portion (Tobin; [0063]).


16: Tobin discloses a drinking assembly, comprising:

a container 20 for holding a fluid; and

a lid 22 sealingly attached to the container to contain the fluid therein; and

a straw 30/150 extending through the lid, the straw having an upper portion comprised of a first
material having a first durometer, wherein an annular middle band made of the first material
forms a continuous surface with the upper portion to protect from the bite of a user; and a lower
portion directly attached to the upper portion and comprised of a second material having a
second durometer different from the first durometer of the first material; and

wherein outer surfaces of the upper portion, the middle band, and the lower portion form a single continuous cylinder ([0051], [0062-0063]; fig. 7C-D).



    PNG
    media_image2.png
    232
    346
    media_image2.png
    Greyscale

Tobin fails to disclose specific materials having different durometers of the straw portions. Chiu teaches an upper portion 110-130 having a first durometer and a lower portion having a second material of a second durometer different from the first durometer of the first material [0022-0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Tobin to include the durometers of Chiu to assist in maintaining the integrity of the straw after several uses.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (US 2011/0240703) in view of Chiu (.US 2013/0126527) in view of Ito (US 2007/0272645).

8, 19: Tobin-Chiu discloses the use of an injection molded straw but fails to teach the
use a of compression mold manufacture. Manufacturing the straw of Tobin via compression
mold would be obvious to one having ordinary skill in the art. Ito [0044] represents evidence that such a process would yield a similar result.


Allowable Subject Matter
Claims 9-15 are allowed.

Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735